—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner was found guilty after a Tier III hearing of violating inmate rules 100.13 (7 NYCRR 270.2 [B] [1] [iv] [fighting]) and 106.10 (7 NYCRR 270.2 [B] [7] [i] [failing to obey promptly an order of a correction officer]). The misbehavior report, together with the author’s testimony, constitutes substantial evidence supporting the determination (see, Matter of Green v Williams, 252 AD2d 974; Matter of Rivers v Williams, 252 AD2d 986). The testimony of petitioner and the inmate witness called by him to testify merely raised an issue of credibility for the Hearing Officer to resolve (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Cayuga County, Corning, J.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.